DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1, 2, 5, and 7-11, cancellation of Claim 12, and addition of new Claim 15 is acknowledged.
The amendment to Claim 8 overcomes the Claim objection.
The applicant has acknowledged the Claim interpretation under 35 USC § 112(f) without challenging it. The interpretation is maintained.
Applicant's arguments filed 9/7/2022 have been fully considered as follows. 
With regards to the Claim rejection under 35 USC § 112(b), the applicant argues that claim 1 can be applicable to a must obtained by a pressing step, in case of white and rose winemaking, or from a maceration and fermentation tank, in case of red winemaking. No white, rose, nor red winemaking has been claimed in Claim 1. Further, as currently written, it appears that the steps (a), (b), and (c) are applicable only to option (ii) a must is taken from a maceration and fermentation tank. The claims are still generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Once the above deficiencies are addressed, it is still unclear if the applicant wants to claim a process with two options, or two separate processes. 

The amendment to Claims 2, 5, 7, 9, and 11 overcomes the specified 112(b) issues; however, Claim 1 is still deficient.

It is also noted that although Claim 9 appears to depend on Claim 1, the limitations of Claim 1 are only intended use and not enough to make it patentable should Claim 1 become patentable.
With regards to the Claim rejection under 35 USC § 102 and 103, the applicant argues that Modot is directed to a red winemaking process, it clearly lacks teaching a method for operating on must obtained from the pressing step, which is used for white or rose winemaking. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., red, white or rose winemaking process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant then argues that Modot does not focus on must taken from a maceration and fermentation tank and [i]nstead, Modot teaches color measurement to be carried out downstream of its balance tank 15, wherein the non-colored must, taken from tank 3, and the must enriched with comminuted pomace, taken from tank 11, are mixed. This does not contradict the claim language as 11 is the maceration tank.
As previously explained, “wherein” clauses are interpreted to be a desired result (“obtained from the pressing step” or “taken from a maceration and fermentation tank”) or intended use (“sent to one of a plurality of fermentation tanks”). These limitations are not interpreted to be stating a step nor modifying the positively recited steps because they are not positively recited to be a step by being listed on a separate indented line nor do they use a present participle consistent with the other recited steps (e.g. receiving, interfering, and forming).
The applicant then argues that if a deviation in the color is measured, Modot is silent with respect to an option for sending the must, i.e., to a different tank (white winemaking) or to an aging tank or barrel (red winemaking). The examiner disagrees, If it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28 (lines 102-103); or if it conforms to the predetermined characteristics, it is automatically directed to the outlet pipe 29 by the pump 30 to storage/ageing tank 37, (lines 103-104). The arguments with respect to Claim 1 are not persuasive, the rejection is maintained.
The applicant then argues that the apparatus of claim 9 also differs from teachings of Modot. In view of the amendment, a new grounds of rejection is made in view of Satoh (US 20130208289 A1).
Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to make a selection, on the basis of the detected color, of the must so as to always assure the requested quality of the wine, independently from other factors, such as year of harvest, rainfall trends, weather conditions, external temperature, acidity and pH levels, degree of fermentation of the berries, loading and storage times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection stands.

The applicant’s argument for patentability of Claims 2-8, 10, 11, and 13-15 is only based on the patentability of Claims 1 and 9.

Applicant has not traversed the official notice and the common knowledge or well-known in the art statement is taken to be admitted prior art.  Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b).  Since applicant has failed to specifically point out the supposed errors of the Official Notice, the Official Notice is deemed to be proper, and has been maintained.


Claim Objections
Applicant is advised that should Claim 8 be found allowable, Claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for comparison,” “selection means,” “means for controlling,” “autonomous means for lighting,” and “processing means” in claim 9, 10, and claims dependent on them.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is unclear as (i) or (ii) provide two options: “a must obtained from the pressing step is sent to one of a plurality of fermentation tanks” or “a must is taken from a maceration and fermentation tank;” however, it is unclear how steps (a)-(d), (d1), and (d2) apply to both. It appears that the limitation “a must is taken from a maceration and fermentation tank” is the one that is characterized by the steps (a), (b), (c).
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1 thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Modot (FR2347438 A1).
Regarding Independent Claim 1, Modot discloses a method for controlling a winemaking process, wherein 
(i) a must obtained from the pressing step is sent to one of a plurality of fermentation tanks (Remark: “wherein” clauses are interpreted to be a desired result (“obtained from the pressing step”) or intended use (“sent to one of a plurality of fermentation tanks”). These limitations are not interpreted to be stating a step nor modifying the positively recited steps because they are not positively recited to be a step by using a present participle consistent with the other recited steps (e.g. receiving, interfering, and forming)) or 
(ii) a must is taken from a maceration and fermentation tank (Remark: “wherein” clauses are interpreted to be a desired result (“taken from a maceration and fermentation tank”). These limitations are not interpreted to be stating a step nor modifying the positively recited steps because they are not positively recited to be a step by using a present participle consistent with the other recited steps (e.g. receiving, interfering, and forming)), characterized by the steps of:
(a) preselecting at least one colorimetric value of the said must (implicit based on below, i.e. desired color);
(b) colorimetrically measuring the must (by means of color detector 31, line 81);
(c) comparing the colorimetric value measured with said preselected value (lines 102-104) and in the case of a deviation by a predetermined amount between said two values, either
(d1) sending said must obtained from the pressing step to a second tank different from the one said must was directed to (If it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28, lines 102-103); or
(d2) stopping the maceration and fermentation of said must taken from the maceration and fermentation tank and transferring it into an aging tank or barrel (If it conforms to the predetermined characteristics, it is automatically directed to the outlet pipe 29 by the pump 30 to storage/ageing tank 37, lines 103-104).
Regarding Claim 5, Modot discloses the method according to claim 1, characterized in that said must taken from said maceration and fermentation tank is used for red winemaking (lines 17-18), and said comparison between the preselected colorimetric value and the measured colorimetric value of the must, verifies whether there is a variation in the chromatic intensity of said must (lines 22-25), the maceration and fermentation step being stopped, resulting in the transfer into an aging tank or barrel (directed to the outlet pipe 29 by the pump 30 to storage/ageing tank 37, lines 103-104), when the said variation of the measured chromatic intensity ceases (measurement performed before outlet conduit 29 provided with a circulation pump, 30, line 80)
Regarding Claim 6, Modot discloses the method according to claim 5, characterized in that said stopping of the maceration and fermentation step takes place also when the colorimetric measurement signals a coloration caused by the oxidation of the must due to contact with the ambient air (in order to avoid oxidation, all the operations are carried out under an inert atmosphere, for example by using carbon dioxide from ongoing fermentations, lines 118-119).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as obvious over Modot (FR2347438 A1) in view of Official Notice.
Regarding Claim 2, Modot discloses the method according to claim 1, characterized in that said must obtained from the pressing step is used for white winemaking (this limitation is not interpreted to be stating a step nor modifying the positively recited steps because they are not positively recited to be a step by being listed on a separate indented line nor do they use a present participle consistent with the other recited steps (e.g. receiving, interfering, and forming). "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." 37 C.P.R. 1.75(i). An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 P.3d 1566, 1572 (Fed. Cir. 1994)), and said colorimetric measurement is performed in real time (i.e. while flowing through 26) on said must which is made to flow into a colorimetric measurement cell (continuously analyzed by the color detector 31, lines 100-101)
Modot discloses the use of a color detector 31 of any suitable type known per se (line 81); however, it doesn’t explicitly specify the detector being able to take pictures of the must and output a signal which provides colorimetric data of the must expressed in red, green, and blue (RGB) values.
The examiner takes official notice that a detector being able to take pictures and output a signal which provides colorimetric data of the must expressed in RGB values or the like is standard in the art and would fall within the scope of any suitable type of detector known as exemplified by the applicant provided prior art.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention for the detector to be able to take pictures of the must and output a signal which provides colorimetric data of the must expressed in red, green, and blue (RGB) values for the purpose of having a standardized reference.
Regarding Claim 3, Modot discloses the method according to claim 2, characterized in that, when said predetermined deviation occurs, said must is directed to a second winemaking tank ([i]f it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28, lines 102-103); however, it is silent regarding after preselecting at least one second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must is performed, the supply to said second tank being continued until a predetermined deviation between said second at least one preselected value and said measured colorimetric value arises. Nevertheless, “preselecting at least one second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must” and “the supply to said second tank being continued until a predetermined deviation between said second at least one preselected value and said measured colorimetric value arises” are considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the invention to have a second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must is performed, since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8. Moreover, setting an end limit to filling the second tank, which has a finite size would be common sense to avoid overflowing it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention after preselecting at least one second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must is performed, the supply to said second tank being continued until a predetermined deviation between said second at least one preselected value and said measured colorimetric value arises in order to avoid overflowing the second tank and either filling a different tank or discarding it.
Regarding Claim 4, Modot discloses the method according to claim 3, characterized in that, upon reaching said deviation of the measured value with respect to said at least one second preselected colorimetric value, the must is deviated towards a third alcoholic fermentation tank or is discarded (as applied to Claim 3).
Regarding Claim 7, Modot discloses the method according to claim 1; however, it is silent regarding it being characterized in that the preselecting step of at least one colorimetric value of the said must is performed with reference to a matrix of colors corresponding to given organoleptic qualities of the obtainable wine.
The examiner takes official notice that different specific ranges of colorimetric values correspond to different colors and the use of a matrix comprising selectable cells representing specific colorimetric values is well-known in the art and standard procedure for colorimetric measurements. As the different grapes have different colors, this would help classify the wine form the different grapes.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention that for each quality of must and wine, the preselecting step of at least one colorimetric value of the said must is performed with reference to a matrix of colors corresponding to given organoleptic qualities of the obtainable wine, i.e. the possible colorations are determined in the form of a matrix whose boxes correspond to specific ranges of colorimetric values compatible with the type of grapes and therefore wine obtainable for the purpose of classification.
Regarding Claims 8 and 14, Modot discloses the method according to claim 7; however, it is silent regarding it being characterized in that the preselected colorimetric values may be more than one, in which case the measured colorimetric value of the must is successively compared with each of said preselected values.
It would have been obvious to try preselecting more than one colorimetric value in order to have additional sorting categories.
Therefore, it would have been obvious to someone with ordinary skill in the before the effective filling date of the invention for the preselected colorimetric values may be more than one, in which case the measured colorimetric value of the must is successively compared with each of said preselected values in order to have additional sorting categories.
Regarding Claim 15, Modot discloses the method according to claim 5, characterized in that said must is obtained from the pumping-over liquid of the red winemaking tank (from 10 or 18).

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Modot (FR2347438 A1) in view of Satoh (US 20130208289 A1).
Regarding Independent Claim 9, Modot discloses an apparatus for implementing the method according to claim 1 (see Figure), comprising:
(i) a colorimetric measurement cell (color detector 31, line 81) inserted into a flow pipe (26) for the must obtained from the pressing step in the case of white winemaking or taken from the maceration and fermentation tank (11) in the case of red winemaking; and,
(ii) a computer workstation connected to said colorimetric measurement cell (implicit) and comprising means for comparison of the colorimetric value of the must detected by said cell with at least one predetermined colorimetric value (lines 102-104), said computer workstation being provided with:
selection means, associated with said comparison means (If it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28. If it conforms to the predetermined characteristics, it is automatically directed to the outlet pipe 29 by the pump 30, lines 102-104), and
(iv) means for controlling at least one valve (28 or 30), placed downstream of said colorimetric measurement cell, for directing the must flow towards a predetermined fermentation tank (11, via 4) or for determining transfer of the wine undergoing maceration and fermentation in the case of red wine (37).
Modot does not explicitly disclose a computer workstation for comparing the preselected colorimetric values with the colorimetric values that are continuously measured by colorimeter 31 comprising a matrix formed by cells each corresponding to a coloring defined by red, green, and blue (RGB) values or equivalent units, each cell being associated with activation means for selection of at least one colorimetric value to be compared with said detected colorimetric value of the must; however, it does disclose that the must is automatically fed to either tank 4 or tank 37 based on the comparison between a predetermined desired color and the measured color, via pumps 28 and 30, which, it is noted, function as controlled valves, the apparatus must inherently comprise a programmed device, such as a computer, configured for performing the method, consequently, the examiner believes the limitation is implicitly present in the claim.
Satoh discloses a color measuring device and method in which a computer comprising means for capturing a subject being a color measurement object to obtain an RGB value of the subject; a reference value storing process for storing a reference colorimetric value that is a device-independent colorimetric value in a predetermined color space, and an imaged reference RGB value that is an RGB value of each of the colors captured in the imaging process, in an associated manner; a reference-value linear transformation matrix calculation process for calculating the first linear transformation matrix (the reference-value linear transformation matrix) for converting the imaged reference RGB values into the reference colorimetric values.  The selection-RGB-value linear transformation matrix is used for converting the selection RGB values into the reference colorimetric values ([0101]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a computer workstation for comparing the preselected colorimetric values with the colorimetric values that are continuously measured by colorimeter 31 comprise a matrix formed by cells each corresponding to a coloring defined by red, green, and blue (RGB) values or equivalent units, each cell being associated with activation means for selection of at least one colorimetric value to be compared with said detected colorimetric value of the must for converting the selection RGB values into the reference colorimetric values for accurate automatic measurement.
Regarding Claim 10, the combination of Modot and Satoh discloses the apparatus according to claim 9, characterized in that said colorimetric measurement cell consists of a hollow opaque body having a through-flow duct for continuous flow of the liquid (Modot, 26) to be subjected to colorimetric examination (Modot, by means of 31), and a lateral housing for a camera (Modot, shown as 31, housing implicit), said camera being in optical communication with said through-flow duct and provided with autonomous means for lighting the recording field (Modot, see Fig), said camera being also in communication with processing means for receiving the recorded images continuously or in a predetermined sequence, and extracting from said images information consisting of three red, green, and blue (RGB) basic colors to be provided to said comparison means (as applied to Claim 9, Satoh).
Regarding Claim 11, the combination of Modot and Satoh discloses the apparatus according to claim 10, characterized in that said must to be subjected to colorimetric examination is must obtained from the pressing step or pumping-over liquid of the red winemaking tank (Modot, from 10 or 18).
Regarding Claim 13, the combination of Modot and Satoh discloses the apparatus according to claim 9, characterized in that said cell matrix is predefined depending on the type of grapes to be vinified and the type of wine to be obtained (As the different grapes have different colors, this would help classify the wine form the different grapes.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0025079 A1, US 2004/0136604 A1, and US 2005/0110797 A1 disclose examples of colorimeters using RGB data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877